department of the treasury internal_revenue_service washington d c date tl-n-1260-00 cc el d b4 number release date uilc internal_revenue_service national_office chief_counsel_advice memorandum for jody tancer assistant district_counsel brooklyn district_counsel cc ner brk from david l fish chief branch disclosure litigation cc el d subject request for chief_counsel_advice this chief_counsel_advice responds to your memorandum dated date requesting our assistance in determining whether the proposed disclosures in the six questions presented below would violate sec_6103 this document is not to be cited as precedent legend a b c d e f g h i j k trust trust year date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh greenacre dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figure issue sec_1 would it violate sec_6103 for the examination team of taxpayer a a to obtain from sources within the internal_revenue_service service such as other examination teams or issue specialists information relating to the lease_stripping transactions to which f’s basis in the property he transferred to b is traceable that other parties to the lease_stripping deals provided to the service in connection with their own returns or the examination of their own returns if a’s examination team may obtain the information described in above may it then disclose that information to a by including it in the revenue agent’s report rar issued to a if a’s examination team obtained information relating to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable by summonsing third parties pursuant to a’s examination would it violate sec_6103 for the team to disclose the information by including it in the rar issued to a would it violate sec_6103 for a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties to the specific lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable also participated in other lease_stripping deals if a’s examination team may obtain the information described in above may it then disclose that information to a by including it in the rar issued to a if a’s examination team obtained information showing that other parties to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable also participated in other lease_stripping deals by summonsing the information from third parties pursuant to a’s examination would it violate sec_6103 for a’s examination team to disclose that information in the rar issued to a conclusions sec_6103 authorizes a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to the specific lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable that other parties to the lease_stripping deals provided to the service in connection with their own returns or the examination of their own returns a’s examination team has a need to know the information to perform a tax_administration function under sec_6103 and or c a’s examination team may disclose the information obtained in issue above to a by including the information in the revenue_agent's_report rar issued to a during a’s examination as that third party tax information directly relates to a transactional relationship between a and those third parties which directly affects the resolution of an issue in the proceeding under sec_6103 and e a’s examination team may disclose to a in its rar information summonsed from third parties which relates to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable because such information was collected by the service with regard to a’s liability or possible liability under the code and if such disclosure would not seriously impair federal tax_administration sec_6103 authorizes the examination team of a to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties such as f to the specific lease_stripping transactions to which f's basis in the property that he transferred to a is traceable also participated in other lease_stripping deals provided that a’s examination team establishes a need to know such information in order to perform a tax_administration function the third party information obtained by a’s examination team in issue above is not disclosable to a under either the item or transaction tests of sec_6103 and or c as such information does not directly relate to a transactional relationship between a and those third parties under sec_6103 and e a’s examination team may disclose to a in its rar information summonsed from third parties showing that other parties to the lease_stripping transactions to which f's basis in the property that he transferred to b is traceable also participated in lease_stripping deals other than the ones to which f's basis is traceable by summonsing the information from third parties pursuant to a’s examination because such information was collected by the service with regard to a’s liability or possible liability under the code and if such disclosure would not seriously impair federal tax_administration facts the facts as we understand them are based on information brooklyn district_counsel received from the examination team of a the lease_stripping transaction at issue in the examination of a a u s_corporation involves a number of parties consisting of the following steps a filed a consolidated federal_income_tax return for the year ended december year as the common parent of a consolidated_group that included among other subsidiaries b and c on date as part of a transaction that a reported qualified for non-recognition treatment under code sec_351 a and c transferred greenacre to b in exchange a and c received common_stock of b also on date b sold greenacre to d a real_estate_investment_trust which leased it back to a a reported a gain of dollar_figurea from the sale of greenacre to d f a citizen and resident of a foreign_country doing business as e also contributed_property to b as part of the transaction that a reported qualified for non-recognition treatment under sec_351 the property contributed by f consisted of interests in two u s business trusts trust and trust in exchange b gave f dollar_figureb and preferred_stock the assets of trust consisted of a small number of shares of preferred_stock of g that is a subsidiary of h the assets of trust consisted of a small number of shares of preferred_stock of i a corporation that is a subsidiary of j pursuant to code sec_362 a reported a dollar_figurec carryover_basis in the property f contributed that total consisted of dollar_figured for the shares of g preferred_stock and dollar_figuree for the shares of i preferred_stock a reported on the sec_351 statement that the fair_market_value of the property contributed by f was dollar_figuref on date b sold the property f had contributed to it to k for dollar_figuref it reported a dollar_figureg long term capital_loss on the sale based on the difference between the dollar_figureh basis it claimed in the property and the dollar_figuref sale price b used that capital_loss to offset the gain it reported from the sale of greenacre f’s basis in the property he transferred to b is traceable back to multiple party transactions in which parties not subject_to united_states tax claimed to have realized the rental income from leased equipment and parties subject_to united_states tax h’s subsidiary g and j’s subsidary i claimed entitlement to deductions relating to the leased equipment the service has characterized this type of transaction as a lease_strip or stripping transaction see notice_95_53 1995_2_cb_334 the service believes the claimed tax treatment in these transactions improperly separates income from related deductions and that such transactions accordingly do not produce the tax consequences desired by the parties id notice_95_53 states that depending upon the facts of the case the service may apply the business_purpose doctrine the substance-over-form doctrine including the step transaction and sham doctrines and other authorities to challenge the tax consequences claimed by the parties to lease_stripping deals consistent with the service’s announcement in notice_95_53 that it will challenge the tax consequences claimed by the parties to lease_stripping transactions the examination_division has examined the lease_stripping deals from which the basis claimed by f and carried over to b is traceable based on advice previously received from the national_office that the examination team of a develop the facts with respect to f’s basis in the property that he transferred to b and the underlying lease_stripping transactions to which that basis is traceable the a examination team has requested from the and examination teams documents and materials regarding the lease_stripping deals the a examination team would like to be able to disclose information obtained from the and examination teams in a revenue_agent's_report rar to be issued to a law and analysis would it violate sec_6103 for a’s examination team to obtain from sources within the internal_revenue_service service such as other examination teams or issue specialists information relating to the lease_stripping transactions to which f’s basis in the property he transferred to b is traceable that were provided to the service by other parties to the lease_stripping transaction in connection with their own returns or the examination of their own returns sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in code sec_6103 and b unless disclosure is authorized under a specific provision of title_26 code sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the service with respect to a the other authorities that might be applied to challenge the tax consequences claimed by the parties to lease_stripping deals include code sec_269 sec_382 sec_446 sec_482 sec_701 or sec_704 sec_7701 and the regulations of each section and authorities that recharacterize certain assignments or accelerations of future payments as financing return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department whose official duties require such disclosure for tax_administration_purposes tax_administration is defined as the administration management conduct direction and supervision of the execution and application of the internal revenue laws or related statutes sec_6103 in essence sec_6103 authorizes access to tax information to an employee of the service when that employee establishes a need to know in order to perform a tax_administration function an examination of a taxpayer’s return is a tax_administration function here information relating to the lease_stripping transactions to which f's basis in the property that he transferred to b is traceable that was provided to the service by other parties to the lease_stripping deals in connection with their own returns or the examination of their own returns is the return_information of those particular taxpayers under sec_6103 a’s examination team is authorized to obtain return_information collected by the service during the examinations of other parties to those transactions provided that the examination team has a need to know such information in order to perform a tax_administration function review of such information by a’s examination team would occur during the course of the team’s official duties of tax_administration ie the examination of a given that the national_office previously advised that such information is helpful in determining the proper basis of the property that f transferred to b the examination team of a has a need to know the information and the disclosure of such information to a’s examination team is authorized under sec_6103 if a’s examination team may obtain the information described in above may it then disclose that information to a by including it in the revenue agent’s report rar issued to a as was discussed in issue above information relating to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable that other parties to the lease_stripping transaction provided to the service in connection with their own returns or the examination of their own returns is the return_information of those particular taxpayers although sec_6103 permits a’s examination team to obtain that information this section does not authorize the examination team to disclose the information of those other taxpayers to a in its rar third party tax information may only be disclosed by the service to a under sec_6103 and or c sec_6103 is a narrowly tailored exception to the confidentiality requirements of sec_6103 which authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings subparagraphs b and c of sec_6103 establish item and transaction tests respectively under which returns and return_information of taxpayers who are not parties to such proceedings may nevertheless be disclosed under sec_6103 a third party taxpayer’s returns or return_information may be disclosed in judicial or administrative tax proceedings only if the treatment of an item reflected on such third party’s return is directly related to the resolution of an issue in the proceeding under sec_6103 a third party taxpayer’s returns or return protected information may be disclosed in judicial or administrative tax proceedings only if such third party’s return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the third party taxpayer which directly affects the resolution of an issue in the proceeding in the circumstances presented here the relevant inquiry is whether subsection b and or c permit a’s examination team to disclose to a in its examination information relating to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable that was provided to the service by other parties to the lease_stripping deals in connection with their own returns or the examination of their own returns it is the service’s position that an examination is an administrative_proceeding pertaining to tax_administration 796_f2d_356 10th cir aff'g 578_fsupp_212 d colo nevins v united_states u s t c d kan reasoning that audit is administrative_proceeding for purposes of code sec_6103 but see 993_f2d_1111 4th cir reasoning that audit is not an administrative_proceeding for purposes of code sec_6103 an rar is one of the final steps and is a part of the examination of the federal_income_tax return of a the disclosure of third party tax information necessary to substantiate the service’s position in the examination facilitates early resolution of issues at the administrative level it would be incongruous to require the service to wait until the case is litigated to disclose any third party information supporting an adjustment having concluded that an examination is an administrative_proceeding pertaining to tax_administration the next question to be addressed then is whether the item and or transaction tests of sec_6103 and or c are met in order to allow the service to disclose third party information in an rar to be issued to a during its examination there are two statutory requirements under sec_6103 that must be met for third party tax information to be discloseable in an administrative_proceeding the first requirement is that the third party tax information must relate to a transactional relationship between the taxpayer and the third party the second requirement is that the information directly affects the resolution of an issue in the proceeding here the return_information of the other parties to the lease_stripping transactions to which the basis of the property received by b is traceable which relates to the particular lease_stripping deals to which the basis in the property is traceable meets the first part of the test the basis of the property that b received from f is traceable directly to the lease_stripping transactions the second requirement of the transactional relationship_test is also met as the information directly affects the resolution of an issue in the proceeding whether the lease_stripping transactions were shams so that f’s basis in the property he contributed to b would be zero thus under sec_6103 and or c information relating to the lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable that other parties to the lease_stripping deals provided to the service in connection with their own returns or the examination of their own returns may be disclosed by the service to a in an rar to be issued to a during its examination if a’s examination team were to obtain information relating to the lease_stripping transactions to which f's basis in the property that he transferred to b is traceable by summonsing third parties pursuant to a’s examination would it violate code sec_6103 for the team to disclose that information by including it in the rar issued to a as noted previously sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in sec_6103 and sec_3 while we have analyzed this under the transaction test it is clear from the legislative_history that the same principles would apply to the item test for example that the information relate to some dealings or transaction between the parties see 32_f3d_1423 10th cir 794_fsupp_947 c d cal b unless disclosure is authorized under a specific provision of title_26 it is our understanding that the information would be summonsed by a’s exam team via summonses titled in the matter of a from the third parties pursuant to its examination of a as such the summonsed information would constitute the return_information of a as that information would be collected by the service with regard to a’s liability or possible liability under the code first western government securities inc v united_states f 2d pincite 818_f2d_536 6th cir sec_6103 is an exception to the confidentiality provisions of a that provides for disclosure of tax information to the taxpayer and certain other persons having a material interest specifically sec_6103 provides for the disclosure upon written request of a return of a corporation or a subsidiary to any person delineated in this provision further sec_6103 provides for the disclosure of return_information to any person authorized by this subsection to receive the return if such disclosure would not seriously impair federal tax_administration therefore under code sec_6103 and sec_6103 a’s examination team may disclose the summonsed tax information to a provided that such disclosure would not seriously impair federal tax_administration would it violate sec_6103 for a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties to the specific lease_stripping transactions to which f's basis in the property that he transferred to b is traceable also participated in other lease_stripping deals your office should contact the assistant chief_counsel general litigation to ensure that the examination team is in compliance with the requirements of section of the irs restructuring and reform act pub_l_no 112_stat_685 which amended sec_7602 notice of irs contact of third parties a written request is not required for return_information as opposed to the return alternatively a's own return_information can be disclosed to a pursuant to sec_6103 that section authorizes the disclosure of a taxpayer's return_information in a federal or state judicial proceeding pertaining to tax_administration if the taxpayer is a party to the proceeding or the proceeding arose out of or in connection with determining the taxpayer's civil or criminal liability or the collection of such civil liability in respect of any_tax imposed under this title as discussed above an examination is an administrative tax proceeding to which the taxpayer is a party as discussed in issue above sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department for tax_administration_purposes in essence that section authorizes access to tax information when the employee establishes a need to know in order to perform a tax_administration function therefore under sec_6103 the examination team of a is authorized to obtain return_information collected by the service during the examinations of other parties to the lease_stripping transactions to which f’s basis to the property that he transferred to b is traceable provided that the examination team has a need to know the information to perform a tax_administration function similarly a’s examination team is authorized to obtain from exam or counsel issue specialists information relating to other cases involving lease_stripping transactions with the same or other third party participants if the team has a need to know the information to perform a tax_administration function f's basis in the property he contributed to b hinges on whether the lease_stripping transactions from which his basis was derived had economic_substance as the national_office recommended in prior advice the examination team of a needs to develop the facts relevant to whether those transactions had economic_substance it is our understanding that a’s examination team has a need to obtain information relating to whether other parties to the specific lease_stripping transactions to which f's basis in the property that he transferred to b is traceable also participated in lease_stripping deals other than the ones to which f's basis is traceable because that information is relevant to the basis of that property whether the other parties engaged in similar lease_stripping transactions is pattern evidence which is relevant to whether the lease_stripping deals from which f's basis is traceable had economic_substance and whether the parties were acting in concert for purposes of code sec_482 courts have admitted pattern evidence in tax_shelter cases where as here respondent attacks the substance of the transactions in 843_f2d_351 9th cir aff'g sub nom 85_tc_968 the court_of_appeals found that the tax_court acted well within its discretion in admitting evidence of other investor transactions because they were relevant to the determination that the transaction engaged in by the taxpayers was a sham similarly in 78_tc_471 aff'd 722_f2d_695 11th cir the court admitted evidence with respect to other similar partnerships which all had the same mailing address were operated by one individual and were marketed through flip charts presenting the financial and tax aspects of the program likewise and despite the court's decision not to try all of the partnerships in this one case this court found evidence of the activities of the promoter and his controlled and affiliated entities relevant to whether the transactions at issue had economic_substance and were entered into with a profit objective barrister equipment associates series barrister associates tax_matters_partner v commissioner of internal revenue tcmemo_1994_205 in addition evidence regarding business practices is relevant to determining the validity of a scheme and to provide information about the background of a transaction 73_tc_1163 aff’d 673_f2d_1062 9th cir as stated by the court_of_appeals in affirming the tax court’s decision a lthough the testimony did not relate to the particular transaction giving rise to the deficiency it did tend to establish a pattern or practice of tax planning of which this transaction was a part and it was within the tax court’s discretion to admit karme f 2d pincite as such the examination team of a may obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties to the specific lease_stripping transactions to which f’s basis in the property that he transferred to b is traceable also participated in other lease_stripping deals if a’s examination team may obtain the information described in above may it then disclose the information to a by including it in the rar issued to a as stated in issue above sec_6103 is an exception to the confidentiality requirements of sec_6103 which specifically authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings as discussed above the return_information of third parties may only be disclosed in judicial or administrative tax proceedings if the item or transaction test in sec_6103 and or c are met congress in giving examples of the item and transaction tests clearly indicated that the information meeting such tests had to relate to some relationship or dealings between the parties the return or return_information of a third party would be disclosed in the event that the treatment of an item reflected on his return is or may be relevant to the resolution of an issue of the taxpayer’s liability under the code thus for example the returns of subchapter_s_corporations partnerships estates and trusts may reflect the treatment of certain items which may be relevant to the resolution of the taxpayer’s liability because of some relationship ie shareholder partner beneficiary of the taxpayer with the corporation partnership estate_or_trust in cases involving the assessment of a penalty upon a person for failure to pay over withholding taxes the reflection of such items on a corporate return as wages paid taxes withheld and the corporate office held by the person may be relevant to the resolution of the issue of liability for the penalty the treatment or absence of treatment of alleged loans and gifts on a return may also be relevant to the resolution of the issue in criminal_fraud net_worth cases the return or return_information of a third party would also be disclosed where the third party’s return or return_information relates to a transaction between the third party and the taxpayer whose liability is or may be at issue and the return_information pertaining to that transaction may affect the resolution of an issue of the taxpayer’s liability for example the treatment on a buyer’s return regarding his purchase of a business would be relevant to the seller’s tax_liability resulting from the sale of the business the buyer may be amortizing what he claims to be a covenant_not_to_compete whereas the seller may be claiming capital_gain treatment upon the alleged sale of goodwill s rep no pincite further congress in its deliberations on sec_6103 and or c provided two clear examples illustrating its intention that disclosure of similarly situated but unrelated third party taxpayers’ tax information in tax proceedings was not authorized the return reflecting the compensation paid to an individual by an employer other than the taxpayer whose liability is at issue would not meet either the item or transaction tests described above in a reasonable_compensation case thus for example the reflection on a corporate return of the compensation paid its president would not represent an item the treatment of which was relevant to the liability on an unrelated corporation with respect to the deduction it claims for the salary it paid its president in sec_482 cases involving the reallocation of profits and losses the legislative_history quoted above pertain to disclosures to the department of justice for use in tax matters the tests for disclosure of third party information in sec_6103 are similar although the tests are stricter requiring that the information directly affects or directly relates to the resolution of an issue in the proceeding among related companies where it is sometimes necessary to determine the prices paid for certain services and products at arms-length between unrelated companies the return or return_information of a company which was unrelated to the taxpayer company would not be disclosable under either the item or transaction tests described above id pincite emphasis added here the issue of whether the other parties to the transaction engaged in similar lease_stripping transactions does not directly relate to a transactional relationship between a and the third party taxpayers rather those other transactions though similar to the transaction at issue are unrelated to the transaction under examination here as such the third party taxpayer information collected by the service is not disclosable to a under either the item or transaction tests of sec_6103 and or c if the examination team of a were to obtain information showing that other parties to the lease_stripping transaction at issue participated in other lease_stripping transactions by summonsing the information from third parties would it violate sec_6103 for the examination team of a to disclose that information in the rar issued to a as stated in issue above the relevant inquiry is whether the summonsed information is the return_information of a in answering this question we are assuming that the summonses issued by the service are titled in the matter of a thus the information to be summonsed from the third parties would constitute the return_information of a as that information was collected by the service with regard to a’s liability or possible liability under the code first western government securities inc v united_states f 2d pincite 818_f2d_536 6th cir as discussed in issue above a’s return_information may be disclosed to a under sec_6103 in conjunction with sec_6103 please call if you have any further questions alternatively as was discussed in footnote the information can also be disclosed to a pursuant to sec_6103
